Citation Nr: 1146208	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-17 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for esophageal cancer, on an accrued basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969, and died in August 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In her June 2008 VA Form 9, the appellant requested a hearing before the Board in conjunction with her appeal.  One was scheduled for her in January 2011, but she asked that it be postponed.  Another hearing was scheduled for her in April 2011, but a few days prior, she indicated in writing that she no longer desired a hearing.  Accordingly, the June 2008 request for a hearing before the Board is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran's Department of Defense Form 214 indicates that he had service in the Republic of Vietnam; on that basis, exposure to herbicides is conceded.  38 U.S.C.A. § 1116(f).  VA regulations also provide that, if a veteran were exposed to an herbicide agent during active service, presumptive service connection may be warranted for certain diseases.  38 C.F.R. §§ 3.307, 3.309 (2011); see also 78 Fed. Reg. 21,258 (May 7, 2009).  Although esophageal cancer is not included among the list of diseases in 38 C.F.R. §§ 3.307 and 38 C.F.R. 3.309 for which service connection is available on a presumptive basis, an appellant is not precluded from establishing service connection for a disease as due to herbicide exposure with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

To that end, the appellant asserts that the Veteran's esophageal cancer was the result of his in-service herbicide exposure.  She has submitted two private nexus opinions to support her argument.  The July 2008 opinion, which concludes that the Veteran's esophageal cancer may have contributed to his development of esophageal cancer, is speculative and does not address other factors documented in the Veteran's medical history.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion as to possibilities within the realm of medical possibility too speculative to establish medical nexus).  The May 2009 opinion, which states that the Veteran's esophageal cancer as likely as not was due to herbicide exposure, gives no rationale for its conclusion and also neglects to discuss the impact of other medical factors shown in the Veteran's medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  

Although the appellant indicated in her April 2011 statement that she was attempting to get a rationale provided for the May 2009 opinion, VA has yet to receive it.  If she has obtained such a rationale, she may submit it on remand.  Without that rationale, however, the record does not contain a sufficient nexus opinion on which to base an appellate decision.  Remand is required so that a fully-informed opinion may be obtained.  McLendon, 20 Vet. App. at 83.

Accordingly, the appeal is REMANDED for the following actions:

1.  Arrange for a VA examiner, either an oncologist or a physician with experience in cancer pathology, to review the Veteran's claims folder and a copy of this Remand.  After review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected esophageal cancer was casually related to his military service, to include his conceded exposure to herbicides during service.  In providing a complete rationale for the conclusion(s) reached, the examiner is asked to discuss the affect of the Veteran's history of alcohol tobacco use, and other medical history noted in the record.  

2.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the appellant and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


